                                             lR.r-Jl lJ!l!L._
                                         !




                                         I.         r--                    U.S.
                                                                                     FILED
                                                                                  ri~fk~~~5aOUFRFICE
                                                                                               TE.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------x
                                                                           *       DEC 11 2019       *
STREAMLIGHT, INC.,                                                        BROOKLYN OFFICE

                Plaintiff,                                      ORDER

    -against-                                                   18-CV-987 (NG) (RLM)

JACOB GINDI, BRIDGEWATER
TECHNOLOGIES LLC, and JOHN DOES
1 through 10,

                Defendants.
------------------x
GERSHON, United States District Judge:

       By order dated April 22, 2019, the court referred to Chief Magistrate Judge Roanne L.

Mann plaintiff Streamlight, Inc.' s ("Stream light") motion for default judgment against defendants

Jacob Gindi, Bridgewater Technologies LLC, and John Does 1 through 10. On October 1, 2019,

Judge Mann issued a Report and Recommendation ("R&R") recommending that plaintifr s motion

be granted in substantial part and denied in part. No objections having been filed, the court has

reviewed the R&R for plain error, and finds none. Judge Mann's well considered conclusions are

adopted in their entirety.

       The Clerk of Court is directed to enter default judgment against defendants Jacob Gindi

and Bridgewater Technologies LLC, jointly and severally, on Streamlight's trademark

infringement and trademark counterfeiting claims under the Lanham Act, Streamlight's unfair

competition and false designation of origin claim under the same, and Streamlight's unfair

competition claim under New York common law. Plaintifrs claims under New York General

Business Law§§ 349, 360-1, and its claims against the John Doe defendants, are dismissed.

       Plaintiff is awarded $1,000,000 in statutory damages, attorneys' fees totaling $48,074 and

costs totaling $3,221.96, but its request for an accounting is denied. In addition, the Clerk of Court
should enter pennanent injunctive relief as follows: Defendants Jacob Gindi and Bridgewater

Technologies LLC, and each of their owners, affiliates, partners, subsidiaries, associates, directors,

officers, agents, servants, employees, successors, assigns, owners, and all others under their control

or acting in concert with them or having knowledge thereof, are permanently enjoined from (l)

offering goods or services under a mark consisting of, or substantially similar to, marks identified

by the Streamlight Registrations; and (2) committing any other act likely to cause confusion,

mistake, or deception pursuant to 15 U.S.C. § 1116 in connection with Streamlight, its marks, or

its goods and services.

       The Clerk of Court should also enter a delivery-and-destruction order as follows:

Defendants Jacob Gindi and Bridgewater Technologies LLC are ordered to deliver to Streamlight,

for destruction, (1) all infringing products and (2) all other products, packaging, labels, signs,

promotional materials, advertisements, and other communications to the public in their possession

or under their control bearing any material or representations that are or may be false or misleading

as to Streamlight's association with defendants. To the extent Streamlight requests a seizure order

in connection with its destruction request, that request is denied.




                                                              SO ORDERED.



                                                               /s/    Nina Gershon
                                                              NINA GERSHON
                                                              United States District Judge
December   i.L,
              2019
Brooklyn, New York




                                                  2
